Citation Nr: 1637793	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-40 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for injury to Muscle Group V, associated with residuals of shell fragment wounds to the left arm and shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted an increased evaluation of 10 percent for residuals of a shell fragment wounds.

The Board most recently remanded the claim in May 2013 for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran's service-connected muscle injury is more appropriately categorized as an injury to Muscle Group III under 38 C.F.R. § 4.73, Diagnostic Code 5303.

2. The Veteran's Muscle Group III injury is manifested by no worse than moderate disability; no loss of deep fascia or muscle substance, loss of power, lowered threshold of fatigue, or impairment of coordination has been shown.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but not higher, for an injury to Muscle Group III have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.56, 4.73, Diagnostic Code 5303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on September 2, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service reports of VA treatments and VA examinations in February 2009 and June 2013.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In May 2013, the Board remanded the claim to schedule the Veteran for a new VA examination and to inform the Veteran that he could submit lay statements describing of the nature, extent, and severity of his disability.  In June 2013, the Veteran underwent VA examinations, and in July 2013 the Veteran submitted lay statements from his wife and son.  In August 2013, the RO issued a supplement statement of the case denying an evaluation in excess of 10 percent for the claim.  
The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Analysis

Service connection for scars, shell fragment wounds shrapnel wounds of the left shoulder and arm with retained foreign bodies was established in a January 1971 rating decision and a noncompensable rating was assigned.  In November 2008, VA received a claim from the Veteran for an increased disability rating.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

As an initial matter, the Board notes that the March 2009 rating decision rated the Veteran's service-connected muscle wound injury under Diagnostic Code 5305, governing injuries to Muscle Group V, which encompasses flexor muscles of the elbow: biceps, brachialis, and brachioradialis.  However, the June 2013 VA examiner found that the muscle group affected by the wound injury is Muscle Group III, intrinsic muscles of the shoulder girdle: pectoralis major and deltoid.  The examiner did not indicate that any other muscle group was affected.  Further, Diagnostic Code 5303 provides higher percentage ratings for "moderate" disabilities than does Diagnostic Code 5305.  The Board will accordingly apply Diagnostic Code 5303, which is the more advantageous to the Veteran.  In addition, the Veteran is right-handed; as such, the residuals of shell fragment wounds affect his nondominant muscles.

38 C.F.R. § 4.56 provides factors to be considered in classifying a muscle injury as slight, moderate, moderately severe, or severe. 

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows: (a) an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  

Muscle disability is considered to be slight if it was a simple wound of muscle without debridement or infection.  The history of a slight muscle disability should include service department record of superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There should be no cardinal signs or symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement).  The objective signs of slight disability include minimal scars; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was caused by a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history of a moderate muscle disability should include service department records or other evidence of in-service treatment for the wound as well as a record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement), particularly, lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective signs of moderate disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance; impairment of muscle tonus and loss of power; or a lowered threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it results from a through-and-through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The history of a moderately severe muscle injury should include service department records or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as noted above and, if present, evidence of inability to keep up with work requirements.  The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups; the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and impairment of strength and endurance in comparison to the sound side.  Id. 

Severe disability consists of through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Furthermore, objective findings of a severe disability include the following: ragged, depressed, and adherent scars that indicate wide damage to the muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements in comparison to the corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

If present, the following are also signs of severe muscle disability:  (1) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (2) adhesion of a scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where the bone is normally protected by muscle; (3) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (4) visible or measurable atrophy; (5) adaptive contraction of an opposing group of muscles; (6) atrophy of muscle groups not in the tract of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (7) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Muscle Group III functions with elevation and abduction of the arm to the shoulder level, and acts with Muscle Groups I and II in forward and backward swing of the arm.  A slight injury to the dominant or nondominant upper extremity will be rated as noncompensable.  A moderate injury to the dominant or nondominant upper extremity will be rated as 20 percent disabling.  A moderately severe injury will be rated as 30 percent disabling if involving the dominant upper extremity and as 20 percent disabling if involving the nondominant upper extremity.  A severe injury will be rated as 40 percent disabling if involving the dominant upper extremity and as 30 percent disabling if involving the nondominant upper extremity.  38 C.F.R. Part 4.

The relevant evidence of record consist of the Veteran's service treatment records (STRs), VA examinations in February 2009 and June 2013, VA and private treatment records, and statements from the Veteran's friends and family.

The Veteran's STRs confirm that in May 1968 the Veteran was hit in the left arm with shrapnel from an explosive device.  The record reflects that his neurovascular system was intact and there were no fractures.  The Veteran received local anesthesia and underwent debridement and irrigation procedures followed by dry sterile dressings.  He was then placed on antibiotics.  STRs are silent as to any other complaints of pain or disability to the left arm or shoulder.

VA treatment records in February 2007 noted the Veteran's report of intermittent pain at the site of the injury over the years and that it had worsened in the last two years.  The Veteran contended that the pain kept him up at night and was painful to pressure, such as laying a heated rice bag on it.  The physician assistant noted that there were no neurological abnormalities and the area had never swollen or gotten infected.  Records in January 2008 revealed that the radial nerve was intact to light touch and motor activity.  Imaging showed that there were small metal objects at "m/3rd of [left] humerus" near the radial nerve, resulting in pain, and that an operation to remove the fragments was not advisable. 

At the February 2009 VA scar examination, the examiner noted a scar on the left anterior humerus with tenderness on palpation and pain, but no adherence to underlying tissue, no underlying soft tissue damage, and no limitation of motion or loss of function due to the scar.

Private treatment records in May 2009 reflected that the Veteran had developed persistent pain in the left arm around the site of the injury, which worsened at night and interfered with his sleep.  The Veteran described diffuse arm pain and pain that went down into his forearm.  On physical examination, the Veteran had supple range of motion of his shoulder and elbow, and there was no evidence of radiculopathy.  The physician stated that he was "at a loss to explain his pain."  He explained that the shrapnel was a very small piece and that "theoretically the shrapnel or the surrounding scar tissue could be irritating the neurologic structure in his arm."

At the June 2013 VA examination, the examiner remarked that the Veteran had received muscle wounds to the left shoulder and arm from exploding shrapnel, some of which remained in his arm.  His strength was symmetrical, but he continued to experience pain, which was exacerbated with physical activity.  The Veteran claimed to experience flare-ups with physical work, such as weed whacking, digging, and carrying heavy things.  The Veteran reported that the pain was worse at night and that it interfered with his sleep at times.  The examiner noted that the Veteran had scars that were small and linear, indicating short track of missile through muscle tissue, and that he had occasional fatigue-pain in the left arm in Muscle Group III.  Muscle strength testing was normal, and there was no muscle atrophy.  The examiner noted that the Veteran had normal range of motion with no objective evidence of painful motion and no limitation of motion after repetition.  There was functional loss due to pain on movement but no localized tenderness or guarding.  Muscle strength testing was normal and tests for rotator cuff conditions were all negative.  The examiner observed that his scar was small and appeared to be stable, with no pain to the scar.  He reported that the Veteran specifically stated that his arm condition did not limit his work and "simply increased pain when he [did] hard work."  The Veteran denied increase or decrease in coordination and denied any nerve pain or symptoms to the left arm or hand. 

Statements from the Veteran's friends and family submitted in April 2009 commented that the Veteran had pain in his left arm that progressively worsened over the years and interfered with his ability to sleep.  Further, a March 2009 statement from the Veteran's supervisor remarked that the Veteran complained of numbness in his left arm after hours of driving to and from meetings.  Additional statements from the Veteran's friends and family submitted in June and July 2013 reiterated the March and April 2009 statements, commenting on the Veteran's increased level of pain, especially at night, and that he reported he experienced numbness in his arm after sitting for long periods of time in a car or airplane, or from carrying his luggage or laptop.

Upon review of the evidence, the Board finds that a "moderate" disability under Diagnostic Code 5303 is warranted.  Therefore, an evaluation of 20 percent, but not higher, is warranted for the entirety of the appeal period.  For the Veteran to obtain a higher 30 percent rating for residuals to his nondominant arm, his muscle injury would have to be classified as moderately severe.  The rating criteria specifies that the history of a moderately severe disability should include consistent complaints of the cardinal signs and symptoms of muscle disability, which are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

In this case, the Veteran's STRs confirm that he received an injury from shell or shrapnel fragments and had to undergo debridement and irrigation.  However, he did not experience prolonged infection or sloughing of soft parts and intermuscular scarring.  Further, the June 2013 VA examiner specifically found that the Veteran's left arm muscle strength was normal, and that while he had occasional fatigue-pain, he did not exhibit any loss of power, lowered threshold of fatigue, or impairment of coordination.  In addition, the examiner found no limitation of motion or any other impairment of function.  The examiner also noted that his scars were small or linear, indicating a short track of missile through the muscle tissue, as opposed to a track of missile through one or more muscle groups.  There were no signs of deep fascia, muscle substance, or normal firm resistance of muscle compared to his dominant side.  Therefore, based on the above, the Board concludes that the Veteran's residuals of shell fragment wounds more closely approximate a moderate disability and do not show sufficient consistent signs and symptoms of a moderately severe disability.  Although the Veteran has consistently reported pain, which worsens at night, the VA examiner acknowledged these complaints and took them into consideration during the examination.

Further, there is no evidence that the Veteran's residuals of fragment wound to the left shoulder led to an inability to keep up with work requirements.  To the contrary, the Veteran specifically stated that his arm condition did not limit the amount of work he did.  While statements from the Veteran's supervisor in March 2009 and June 2013 report that the Veteran had some trouble with his arm when traveling for long periods of time or carrying heavy objects, they support the examiner's conclusion that the Veteran's arm condition does not prevent him from keeping up with his work requirement. 

The Board further finds that no additional separate ratings are warranted.  In that connection, the Board notes that the Veteran is service-connected for scars.  Further, the Board acknowledges that statements from the Veteran's supervisor in March 2009 and June 2013, as well as a private treatment record in May 2009, noted that the Veteran had radiating pain down his left arm and numbness after driving or flying for long periods of time.  However, at his June 2013 VA examination, the Veteran specifically denied any nerve pain or symptoms in his arm or hand.  In addition, the May 2009 private physician found that there was no evidence of radiculopathy and stated that he was "at a loss to explain his pain." 

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that an evaluation in excess of 20 percent for injury to Muscle Group III would be warranted at any time during the period on appeal.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for an evaluation of 20 percent, but not higher, for injury to Muscle Group III associated with residuals of shell fragment wounds to the left arm and shoulder is warranted.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's residuals of shell fragment wounds to the left arm and shoulder to the criteria found in the rating schedule.  The Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  The disability involves a muscle injury and the Veteran's symptoms are fatigue-pain.  He has not reported loss of power, uncertainty of movement, impairment of coordination, weakness, or lowered threshold of fatigue.

Also considered by the Board is whether the collective effect of his other service-connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the left shoulder shell fragment wound residuals, the Veteran has tinnitus, bilateral hearing loss, bilateral perforated tympanic membranes, and scars due to residuals of left shoulder wound.  The evidence does not show that those disabilities have a collective impact that is not contemplated by the individual ratings for each of his disabilities.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

For these reasons, as the rating schedule is adequate to evaluate the residuals of shell fragment wounds to the left arm and shoulder, referral for extra-schedular consideration is not in order.  There is no reasonable doubt to be resolved in this regard.


ORDER

Entitlement to an evaluation of 20 percent, but not higher, for injury to Muscle Group III, associated with residuals of shell fragment wounds to the left arm and shoulder, is granted for the entire appeal period, subject to the regulations governing the disbursement of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


